Citation Nr: 1702023	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-27 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, including as secondary to the service-connected Freiberg's disease of the left foot.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the US Air Force from August 1969 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a bilateral hip disability which he believes has resulted from an altered gait caused by his service-connected Freiberg's disease of the left foot.  See March 2010 claim.  He stated in his June 2011 notice of disagreement that his service-connected left foot disability could exacerbate other areas in his lower extremities, such as the hips.  

Upon the Board's request for an expert medical opinion, a VHA orthopedist specifically discounted the possibility the Veteran had any current bilateral hip disability that was caused or aggravated by his service-connected left foot Freiberg disease.  Subsequently, the Board issued the Veteran a letter, dated October 19, 2016, that allowed the Veteran to review the medical opinion and send any additional evidence or argument within 60-days, see 38 C.F.R. § 20.903.  

In response, the Veteran submitted a timely submission, faxed on December 19, 2016, that submitted additional medical evidence from his private treating chiropractor, Dr. H., in support of his claim for secondary service connection.  

The Veteran also completed a Medical Opinion Response Form, indicating he wished to have his case remanded to the RO for consideration of this newly submitted evidence in the first instance.  



Accordingly, the case is REMANDED for the following action:

Readjudicate the claim in light of any additional evidence, specifically considering the October 2016 Veterans Health Administration (VHA) orthopedic expert medical opinion and the December 2016 private medical opinion by Dr. H.  If this claim is not granted, send the Veteran a Supplemental SOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



